Appellant moves for rehearing. He earnestly contends that the second count in the indictment, which alone was submitted to the jury, is duplicitous and repugnant. We are not able to agree with him.
As substantially said in our original opinion, appellant was *Page 470 
charged with operating his car upon a public highway in McCulloch County, to-wit: on what is known as North Bridge Street in the town of Brady, McCulloch County, Texas. We fail to see any repugnance or duplicity. Both averments as to the place of operation of appellant's car relate to the same public highway. As said by a witness: "North Bridge Street is a part of the public highway between Brady and Brownwood, also between Brady and San Saba." Appellant was not thereby charged in one count with separate and distinct offenses, as was the case in Todd v. State, 229 S.W. Rep., 516, and Melley v. State, 248 S.W. Rep., 368, cited by appellant.
It was in evidence without dispute that North Bridge Street in Brady was much used by the public as a highway and public road. Being a road used by the public generally for passage and traffic would bring it within the comprehension of the statute, and it was in proof that such road and highway was commonly known as North Bridge Street. See Buck v. State,72 S.W.2d 282. Under such facts we see no need for an allegation that Brady was incorporated. By reference to the authorities cited by appellant, to-wit: Akin v. State, 23 S.W.2d 379, and Pool v. State, 278 S.W. Rep., 212, we observe that in said cases the State had alleged that the highway in question was a street in an incorporated town or city, and that the proof upon the trial had failed to sustain such allegation, hence reversal in each case.
Not being able to agree with appellant, the motion for rehearing is overruled.
Overruled.